Exhibit 10.1

 

 

TRANSACTION AGREEMENT

 

dated as of February 20, 2014

 

by and among

 

EchoStar Corporation,

 

Hughes Satellite Systems Corporation,

 

Alpha Company LLC,

 

DISH Network L.L.C.,

 

DISH Operating L.L.C.

 

and

 

EchoStar XI Holding L.L.C.

 

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

ARTICLE 1

 

THE CLOSING DATE TRANSACTIONS; THE CLOSING

 

Section 1.1

Agreements to Enter into the Closing Date Transactions

2

Section 1.2

Merger-Related Matters

3

Section 1.3

Closing

4

Section 1.4

Closing Deliverables

4

 

 

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 2.1

Representations and Warranties of the EchoStar Parties

5

Section 2.2

Representations and Warranties of the DISH Parties

12

 

 

 

ARTICLE 3

 

COVENANTS

 

Section 3.1

Government Actions and Authorizations

16

Section 3.2

Operation of the Transferred Satellites

16

 

 

 

ARTICLE 4

 

INDEMNIFICATION

 

Section 4.1

Indemnification Obligations of EchoStar

16

Section 4.2

Indemnification Obligations of DNLLC

16

Section 4.3

Limitations on Indemnity

17

Section 4.4

Method of Asserting Claims

17

Section 4.5

Exclusive Remedy; Survival

18

 

 

 

ARTICLE 5

 

DEFINITIONS AND INTERPRETATION

 

Section 5.1

Defined Terms

19

Section 5.2

Rules of Interpretation

27

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1

Notices

28

Section 6.2

Amendment; Waiver

29

Section 6.3

Counterparts; Signatures

29

Section 6.4

Assignment and Binding Effect

30

Section 6.5

Entire Agreement

30

Section 6.6

Severability

30

Section 6.7

Headings

30

Section 6.8

No Third Party Beneficiaries

30

Section 6.9

Governing Law

30

Section 6.10

Expenses

31

Section 6.11

Public Announcements

31

Section 6.12

Dispute Resolution

31

Section 6.13

Conflicts

33

 

Annexes:

 

 

 

 

 

Annex A

-

Transferred Satellites

 

 

 

Exhibits:

 

 

 

 

 

Exhibit I

-

Investor Rights Agreement

Exhibit II

-

Form of Certificate of Designation of EchoStar with respect to the EchoStar
Tracking Stock

Exhibit III

-

Form of Certificate of Designation of HSSC with respect to the HSSC Tracking
Stock

Exhibit IV

-

Tracking Stock Policy

Exhibit V

-

Satellite Lease Agreements

Exhibit VI

-

Form of Bill of Sale

 

Schedules:

 

 

 

 

 

Schedule 2.1(h)(iii)

-

HRG Preliminary Pro-Forma Balance Sheet

Schedule 2.1(p)

-

Subscriber and Customer Information

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

ii

--------------------------------------------------------------------------------


 

TRANSACTION AGREEMENT, dated as of February 20, 2014 (this “Agreement”), by and
among EchoStar Corporation, a Nevada corporation (“EchoStar”), Hughes Satellite
Systems Corporation, a Colorado corporation and a wholly-owned Subsidiary of
EchoStar (“HSSC”), Alpha Company LLC, a Colorado limited liability company and a
wholly-owned Subsidiary of EchoStar (“Merger Sub”), DISH Network L.L.C., a
Colorado limited liability company (“DNLLC”), EchoStar XI Holding L.L.C., a
Colorado limited liability company and a wholly-owned Subsidiary of DNLLC (“DISH
Satellite Sub 1”), and DISH Operating L.L.C., a Colorado limited liability
company and a wholly-owned Subsidiary of DNLLC (“DOLLC”) (all such parties,
collectively, the “Parties” and each, a “Party”).

 

RECITALS

 

WHEREAS, EchoStar XIV Holding L.L.C., a Colorado limited liability company,
which immediately prior to the Closing shall be a wholly-owned Subsidiary of
DISH Satellite Sub 1 (“DISH Satellite Sub 2” and, together with DISH Satellite
Sub 1, the “DISH Satellite Subs”) holds title to the satellite referred to as
EchoStar XIV, and DISH Satellite Sub 1 holds title to the satellite referred to
as EchoStar XI, in each case as listed on Annex A hereto (the satellites
referred to as EchoStar XI and EchoStar XIV together, the “Subsidiary
Satellites”);

 

WHEREAS, DOLLC holds title to the satellites referred to as EchoStar I, EchoStar
VII and EchoStar X, as listed on Annex A hereto  (the “Directly Transferred
Satellites” and, together with the Subsidiary Satellites, the “Transferred
Satellites”);

 

WHEREAS, the Parties desire to effect the transfers of the Subsidiary Satellites
as physical assets from DNLLC to EchoStar by merging Merger Sub with and into
DISH Satellite Sub 1, following which DISH Satellite Sub 1 will be the surviving
company as a wholly-owned Subsidiary of EchoStar (the “Merger”), pursuant to the
Colorado Revised Statutes (the “CRS”) and subject to the terms and conditions
set forth in this Agreement, and in a transaction intended by the Parties to
qualify as a reorganization within the meaning of Section 368(a) of the Code (as
defined below);

 

WHEREAS, in connection with the Merger, DNLLC will receive the EchoStar Tracking
Stock Consideration Shares (as defined below) to be issued by EchoStar;

 

WHEREAS, DOLLC desires to contribute to HSSC (i) all of its right, title and
interest in, to and under the Directly Transferred Satellites and (ii) an amount
in cash equal to $11,404,000.00 (together, the “Contributions”) in exchange for
the HSSC Tracking Stock Consideration Shares (as defined below) to be issued by
HSSC, in a transaction intended by the Parties to qualify as a tax-free
contribution within the meaning of Section 351 of the Code;

 

WHEREAS, following the Merger, an Affiliate of DNLLC will continue to hold the
FCC (as defined below) licenses (“DISH Licenses”) for the DISH-Licensed
Satellites (as defined below) and the FCC authority to provide service to the
United States (“DISH Landing Rights Authority”) from the Third-Party-Licensed
Satellite (as defined below), and will continue to exercise full control over
FCC-authorized operations from the Transferred Satellites;

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Parties desire to enter into certain other transactions pursuant to
this Agreement and the other Transaction Documents (as defined below);

 

WHEREAS, the Parties or their respective Subsidiaries are entering into the
Satellite Lease Agreements, dated as of the date hereof and with term
commencement dates beginning on the Closing Date, providing for the continued,
exclusive and non-preemptible use of the capacity on the Transferred Satellites
for DNLLC and its Affiliates;

 

WHEREAS, EchoStar will continue to provide certain operational services subject
to the control of DNLLC and its Affiliates under that certain 2012 Telemetry,
Tracking and Control Services Agreement between EchoStar Satellite Services
L.L.C. and DNLLC, as amended (the “TT&C Services Agreement”); and

 

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with such transactions.

 

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein and in the other Transaction Documents and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1

 

THE CLOSING DATE TRANSACTIONS; THE CLOSING

 

Section 1.1            Agreements to Enter into the Closing Date Transactions. 
In reliance on the representations, warranties and covenants made or given in
this Agreement and the other Transaction Documents, the Parties hereby agree
that, on the Closing Date, the following transactions (together with the
transactions contemplated by Section 1.2 of this Agreement, the “Closing Date
Transactions”) shall occur:

 

(a)           Upon the terms set forth in this Agreement, at the applicable
Effective Time (as defined below), Merger Sub shall be merged with and into DISH
Satellite Sub 1 in accordance with the requirements of the CRS and the separate
existence of Merger Sub shall thereupon cease.  DISH Satellite Sub 1 shall be
the surviving company in the Merger (sometimes hereinafter referred to as the
“Surviving Company”) as a wholly-owned Subsidiary of EchoStar.  The Merger shall
have the effects specified in the CRS;

 

(b)           Prior to the Closing, the Parties shall cause a Statement of
Merger with respect to the Merger (the “Statement of Merger”) to be filed with
the Secretary of State of the State of Colorado in accordance with the
requirements of the CRS.  The Merger shall become effective at the time
specified in the Statement of Merger (such effective time with respect to the
Merger, the “Effective Time”);

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

2

--------------------------------------------------------------------------------


 

(c)           In connection with the Merger, at the Effective Time, EchoStar
shall issue, sell and deliver to DNLLC, and all Equity Interests in DISH
Satellite Sub 1 issued and outstanding immediately prior to such Effective Time
shall be automatically converted into 6,290,499 shares of the EchoStar Tracking
Stock (as defined below) (representing in the aggregate a Preferred Tracking
Stock Allocation Percentage (as defined in the EchoStar Tracking Stock COD) of
fifty-one and eighty-nine hundredths of a percent (51.89%) in the Hughes Retail
Group as of the Closing) (such shares of the EchoStar Tracking Stock, the
“EchoStar Tracking Stock Consideration Shares”), free and clear of all Liens;

 

(d)           EchoStar shall, immediately upon the receipt of the New Equity
Interests (as defined below), contribute, or cause the contribution of, the New
Equity Interests to HSSC;

 

(e)           DOLLC shall (i) transfer and assign, as applicable, all of its
right, title and interest in, to and under each of the Directly Transferred
Satellites to HSSC, free and clear of all Liens, except Permitted Liens, such
transfer and assignment to be effected pursuant to the Bill of Sale and
(ii) contribute to HSSC, by wire transfer of immediately available funds to an
account specified by HSSC to DOLLC at least two Business Days prior to the
Closing Date, an amount in cash equal to $11,404,000.00; and

 

(f)            In exchange for such transfer and contribution contemplated by
Section 1.1(e) of this Agreement, HSSC shall issue, sell and deliver to DOLLC an
aggregate of 81.128 shares of the HSSC Tracking Stock (as defined below)
(representing in the aggregate a Preferred Tracking Stock Allocation Percentage
(as defined in the HSSC Tracking Stock COD) of twenty-eight and eleven
hundredths of a percent (28.11%) in the Hughes Retail Group as of the Closing)
(the “HSSC Tracking Stock Consideration Shares”), free and clear of all Liens.

 

Section 1.2            Merger-Related Matters.

 

(a)           The Articles of Organization of DISH Satellite Sub 1 as in effect
immediately prior to the Effective Time shall be the Articles of Organization of
the Surviving Company (the “Articles of Organization”), until duly amended as
provided therein or by Applicable Law.

 

(b)           The officers of Merger Sub at the applicable Effective Time shall,
from and after such Effective Time, be the officers of the Surviving Company
until their successors have been duly elected or appointed and qualified or
until their earlier death, resignation or removal in accordance with the
Articles of Organization and Applicable Law.

 

(c)           At the Effective Time:

 

(i)            the Equity Interests in Merger Sub outstanding immediately prior
to the Effective Time shall, by virtue of the Merger and without any action on
the part of any holder of the Equity Interests in Merger Sub, be converted into
the Equity Interests in the Surviving Company (collectively, the “New Equity
Interests”); and

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

3

--------------------------------------------------------------------------------


 

(ii)           all Equity Interests in DISH Satellite Sub 1 converted pursuant
to Section 1.1(c) of this Agreement shall, by virtue of the Merger and without
any action on the part of any holder of the Equity Interests in DISH Satellite
Sub 1, no longer be outstanding and shall automatically be cancelled and cease
to exist, and each holder of such Equity Interests will cease to have any rights
with respect thereto, except the right to receive the EchoStar Tracking Stock
Consideration Shares in connection with such conversion.

 

Section 1.3            Closing.  The consummation of the Closing Date
Transactions (the “Closing”) shall take place at the offices of DISH Network
Corporation, 9601 South Meridian Boulevard, Englewood, Colorado 80112, at
9:00 a.m. Colorado time on March 1, 2014 or such other date as mutually agreed
by the Parties.  The date on which the Closing occurs is referred to as the
“Closing Date”.

 

Section 1.4            Closing Deliverables.

 

(a)           At the Closing, the EchoStar Parties shall make, or cause to be
made, the following deliveries in the following manner:

 

(i)            EchoStar shall deliver to DNLLC certificates representing the
EchoStar Tracking Stock Consideration Shares;

 

(ii)           HSSC shall deliver to DOLLC certificates representing the HSSC
Tracking Stock Consideration Shares;

 

(iii)          HSSC shall deliver to DOLLC a duly executed counterpart to the
Bill of Sale; and

 

(iv)          The EchoStar Parties shall deliver to the DISH Parties evidence
that (A)  the EchoStar Tracking Stock COD has been duly filed with the Secretary
of State of the State of Nevada in accordance with the laws of the State of
Nevada and is in full force and effect as of the Closing, (B)  the HSSC Tracking
Stock COD has been duly filed with the Secretary of State of the State of
Colorado in accordance with the laws of the State of Colorado and is in full
force and effect as of the Closing and (C)  the Tracking Stock Policy has been
adopted and is in full force and effect as of the Closing.

 

(b)           At the Closing, the DISH Parties shall make, or cause to be made,
the following deliveries in the following manner:

 

(i)            DOLLC shall deliver to HSSC a duly executed counterpart to the
Bill of Sale.

 

(c)           At the Closing:

 

(i)            the DISH Parties shall receive a tax opinion from Sullivan &
Cromwell LLP, counsel to the DISH Parties, dated the Closing Date, to the effect
that the Merger should be treated as a reorganization within the meaning of
Section 368(a) of the Code and

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

4

--------------------------------------------------------------------------------


 

that the Contributions should be treated as tax-free contributions within the
meaning of Section 351 of the Code.  In rendering such opinion, such counsel
shall be entitled to receive and rely upon tax representation letters reasonably
requested by such counsel and delivered by officers of the DISH Parties and the
EchoStar Parties.

 

(ii)           The EchoStar Parties shall receive a tax opinion from White &
Case LLP, counsel to the EchoStar Parties, dated the Closing Date, to the effect
that the Merger should be treated as a reorganization within the meaning of
Section 368(a) of the Code and that the Contributions should be treated as
tax-free contributions within the meaning of Section 351 of the Code.  In
rendering such opinion, such counsel shall be entitled to receive and rely upon
tax representation letters reasonably requested by such counsel and delivered by
officers of the DISH Parties and the EchoStar Parties.

 

(d)           At or prior to the Closing, DOLLC shall transfer to HSSC, by wire
transfer of immediately available funds to the account specified by HSSC to
DOLLC, an amount in cash equal to $11,404,000.00.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1            Representations and Warranties of the EchoStar Parties. 
Except as set forth in the EchoStar Reports or the HSSC Reports (each as defined
below) filed with the SEC *** and prior to the date of this Agreement
(excluding, in each case, any disclosures set forth in any risk factor section
or in any other section to the extent they are forward looking statements or
cautionary, predictive or forward looking in nature) or in the corresponding
sections of the disclosure letter delivered to the DISH Parties by EchoStar
prior to entering into this Agreement (the “EchoStar Disclosure Letter”) (it
being agreed that disclosure of any item in any section or subsection of the
EchoStar Disclosure Letter shall be deemed disclosure with respect to any
section of this Agreement or any other section or subsection of the EchoStar
Disclosure Letter to which the relevance of such disclosure is reasonably
apparent on its face and that the mere inclusion of an item in such EchoStar
Disclosure Letter as an exception to a representation or warranty shall not be
deemed an admission that such item represents a material exception or material
fact, event or circumstance or that such item has had, would have or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect), EchoStar represents and warrants to DNLLC and DOLLC, as of the
date of this Agreement and as of the Closing Date, that:

 

(a)           Organization; Good Standing; Qualification.  Each EchoStar Party
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the full power and authority to enter into
each Transaction Document to which it is a party and to perform its obligations
thereunder. Each “significant subsidiary” (as defined in Rule 1.02(w) of
Regulation S-X promulgated under the Exchange Act) of EchoStar or HSSC and all
Hughes Retail Group Subsidiaries (together with the significant subsidiaries of
EchoStar or HSSC, the “Significant EchoStar Subsidiaries”), is duly organized,
validly existing and, if

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

5

--------------------------------------------------------------------------------


 

applicable, in good standing under the laws of its jurisdiction of organization.
Each of the EchoStar Parties and the Significant EchoStar Subsidiaries (A) has
the requisite power and authority to own, lease and operate its properties and
to carry on its business as now being conducted and (B) is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed has not had or would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)           Authorization and Execution of Transaction Documents.  Each
EchoStar Party has taken all necessary corporate action to authorize the
execution, delivery and performance of its obligations under each of the
Transaction Documents to which it is a party and to consummate the
Transactions.  No other corporate proceedings on the part of any EchoStar Party
is necessary to approve this Agreement or any other Transaction Document to
which it is a party or to consummate the Transactions, subject, in the case of
EchoStar, to filing the EchoStar Tracking Stock COD with the Secretary of State
of the State of Nevada as required by the Nevada Revised Statutes (the “NRS”),
in the case of HSSC, to filing the HSSC Tracking Stock COD with the Secretary of
State of the State of Colorado as required by the CRS and, in the case of Merger
Sub, to filing the Statement of Merger with the Secretary of State of the State
of Colorado in accordance with the requirements of the CRS. As of the date of
this Agreement, the board of directors of each of EchoStar and HSSC has approved
the Transaction Documents to which it is a party and the Transactions. As of the
date of this Agreement, the sole member of Merger Sub has approved this
Agreement and the Merger.  No vote or consent of the holders of any class or
series of capital stock of EchoStar or HSSC is necessary to approve this
Agreement, the other Transaction Documents, the Merger, the issuance of the
EchoStar Tracking Stock Consideration Shares or the HSSC Tracking Stock
Consideration Shares or the other Transactions.  This Agreement has been duly
executed and delivered by each EchoStar Party, and each other Transaction
Document to which each EchoStar Party is a party, when delivered by it in
accordance herewith, shall have been duly executed and delivered by such
EchoStar Party.

 

(c)           Enforceability of Transaction Documents.  Assuming that each of
the Transaction Documents to which it is a party is the valid and binding
obligation of each of the other parties thereto, this Agreement constitutes, and
the other Transaction Documents shall, at Closing, constitute the valid, legal
and binding obligation of such EchoStar Party, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(d)           Non-Contravention.  The execution and delivery by such EchoStar
Party of each of the Transaction Documents to which it is a party and the
consummation of the Transactions by it pursuant thereto will not: (i)  conflict
with any requirement of its Corporate Documents; (ii)  assuming compliance with
the matters referred to in Section 2.1(e) of this Agreement, result in a
violation or breach of any Applicable Law by which it is bound or to which any
of its properties is subject; or (iii) with or without notice, lapse of time or
both, result in a breach or violation of, a termination (or right of
termination) or default under, the creation or acceleration of any obligations
under or the creation of a Lien on any of the assets of such EchoStar Party or
its

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

6

--------------------------------------------------------------------------------


 

Subsidiaries pursuant to any Contract binding upon such EchoStar Party or its
Subsidiaries or result in any change in the rights or obligations of any party
under any Contract binding upon such EchoStar Party or its Subsidiaries, except,
in the case of clauses (ii) and (iii), as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(e)           Consents.  No consent, license, approval or authorization of,
filing with, notice to or other act by or in respect of, any Governmental Body
or any other Person is required by or of any EchoStar Party in connection with
the execution, delivery, performance, validity or enforceability of any
Transaction Document to which any EchoStar Party is a party or the consummation
of the Transactions, except (i)  any such consent, license, approval,
authorization, filing, notice or act that has been obtained, made or taken,
(ii) the filing of the EchoStar Tracking Stock COD with the Secretary of State
of the State of Nevada as required by the NRS, (iii)  the filing of the HSSC
Tracking Stock COD and the Statement of Merger with the Secretary of State of
the State of Colorado as required by the CRS and (iv) where the failure to
obtain such consent, license, approval or authorization or make such filing or
take such act would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(f)            Capital Structure.

 

(i)            The authorized capital stock of EchoStar (the “EchoStar Shares”)
consists of (i) 1,600,000,000 shares of Class A common stock, par value $0.001
per share, of EchoStar (the “Class A Common Stock”), of which 42,712,196 shares
were outstanding as of the close of business on December 31, 2013,
(ii) 800,000,000 shares of Class B common stock, par value $0.001 per share, of
which 47,687,039 shares were outstanding as of the close of business on
December 31, 2013, (iii) 800,000,000 shares of Class C common stock, par value
$0.001 per share, of which no share was outstanding as of the close of business
on December 31, 2013, (iv) 800,000,000 shares of Class D common stock, par value
$0.001 per share, of which no share was outstanding as of the close of business
on December 31, 2013 and (v) 20,000,000 shares of preferred stock, par value
$0.001 per share, of which no share was outstanding as of the close of business
on December 31, 2013. All of the outstanding EchoStar Shares have been duly
authorized and are validly issued, fully paid and nonassessable. EchoStar does
not have outstanding any bonds, debentures, notes or other obligations the
holders of which have the right to vote (or convertible into or exercisable for
securities having the right to vote) with the stockholders of EchoStar on any
matter.

 

(ii)           The authorized capital stock of HSSC (the “HSSC Shares”) consists
of 1,000,000 shares of common stock, par value $0.01 per share, of which 1,000
shares were outstanding as of the close of business on December 31, 2013 and all
of which are held by EchoStar. All of the outstanding HSSC Shares have been duly
authorized and are validly issued, fully paid and nonassessable and have not
been issued in violation of any preemptive or similar rights. HSSC has no HSSC
Shares reserved for issuance. There are no preemptive or other outstanding
rights, options, warrants, conversion rights, stock appreciation rights,
redemption rights, repurchase rights, agreements, arrangements, calls,
commitments or rights of any kind that obligate HSSC to issue or sell any shares
of capital

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

7

--------------------------------------------------------------------------------


 

stock or other securities of HSSC or any securities or obligations convertible
or exchangeable into or exercisable for, or giving any Person a right to
subscribe for or acquire, any securities of HSSC, and no securities or
obligations evidencing such rights are authorized, issued or outstanding.  HSSC
does not have outstanding any bonds, debentures, notes or other obligations the
holders of which have the right to vote (or convertible into or exercisable for
securities having the right to vote) with the stockholders of HSSC on any
matter.

 

(iii)          All of the issued and outstanding Equity Interests in Merger Sub
are, and prior to the Effective Time will be, owned by EchoStar, and there are
(i)  no other Equity Interests in Merger Sub, (ii)  no securities of Merger Sub
convertible into or exchangeable for Equity Interests in Merger Sub and (iii) 
no options or other rights to acquire from Merger Sub, and no obligations of
Merger Sub to issue, any Equity Interests, or securities convertible into or
exchangeable for Equity Interests, in Merger Sub.  Merger Sub has not conducted
any business prior to the date of this Agreement and has no, and prior to the
Effective Time will have no, assets, liabilities or obligations of any nature
other than those incident to its formation and pursuant to this Agreement.

 

(g)           Shares.  The EchoStar Tracking Stock Consideration Shares and the
HSSC Tracking Stock Consideration Shares to be issued under this Agreement have
been duly authorized by all requisite corporate action on the part of EchoStar
and HSSC, other than the filing of the EchoStar Tracking Stock COD setting forth
the terms of the EchoStar Tracking Stock and the HSSC Tracking Stock COD setting
forth the terms of the HSSC Tracking Stock, and all such shares shall be, when
issued, validly issued, fully paid and nonassessable, and shall not be subject
to or issued in violation of any preemptive rights of the holders of any other
class or series of the capital stock of EchoStar or HSSC, as the case may be.
Upon the issuance of such shares, such shares shall be free and clear of all
Liens of any nature whatsoever, with the exception of any restrictions on
transferability under the Securities Act or the securities laws of any
jurisdiction or under the Investor Rights Agreement.

 

(h)           Reports; Financial Statements.

 

(i)            EchoStar has filed or furnished, as applicable, on a timely basis
all forms, statements, reports and documents required to be filed or furnished
by it with the SEC pursuant to the Exchange Act or the Securities Act since
December 31, 2012 (the “Applicable Date”) (such forms, statements, reports and
documents filed or furnished since the Applicable Date and those filed or
furnished subsequent to the date of this Agreement, including any amendments
thereto, the “EchoStar Reports”).  HSSC has filed or furnished, as applicable,
on a timely basis all forms, statements, reports and documents required to be
filed or furnished by it with the SEC pursuant to the Exchange Act or the
Securities Act since the Applicable Date (for purposes of this Agreement, as if
HSSC were subject to the filing requirements of Section 13 or 15(d) of the
Exchange Act at all relevant times) (such forms, statements, reports and
documents filed or furnished since the Applicable Date and those filed or
furnished subsequent to the date of this Agreement, including any amendments
thereto, the “HSSC Reports”).  Each of the EchoStar Reports and the HSSC

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

8

--------------------------------------------------------------------------------


 

Reports, at the time of its filing or being furnished (or, if amended prior to
the date of this Agreement, as of the date of such amendment) complied as to
form in all material respects with the applicable requirements of the Securities
Act and the Exchange Act.  As of their respective dates neither the EchoStar
Reports nor the HSSC Reports contained any untrue statement of material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances in which they
were made, not misleading.

 

(ii)           Each of the consolidated balance sheets included in or
incorporated by reference into the EchoStar Reports or the HSSC Reports, as
applicable (including the related notes and schedules), fairly presents the
consolidated financial position of EchoStar or HSSC, as applicable, and their
respective consolidated Subsidiaries as of the dates thereof and each of the
consolidated statements of operations and comprehensive income (loss), changes
in stockholders’ or shareholder’s equity and cash flows included in or
incorporated by reference into the EchoStar Reports or the HSSC Reports, as
applicable (including any related notes and schedules), fairly presents the
results of operations and cash flows of EchoStar or HSSC, as applicable, and
their respective consolidated Subsidiaries for the periods set forth therein
(subject, in the case of unaudited statements, to normal year-end adjustments
and lack of footnote disclosure), in each case in accordance with accounting
principles generally accepted in the United States (“GAAP”) consistently applied
during the periods involved, except as may be noted therein or may be permitted
by the SEC under the Exchange Act.

 

(iii)          The preliminary pro forma unaudited balance sheet of the Hughes
Retail Group attached as Schedule 2.1(h)(iii) hereto (the “HRG Balance Sheet”)
***

 

(iv)          There are no obligations or liabilities of EchoStar or any of its
Subsidiaries, whether or not accrued, contingent or otherwise and whether or not
required to be disclosed or any other facts or circumstances which could
reasonably be expected to result in any claims against, or obligations or
liabilities of, EchoStar or any of its Subsidiaries, except for those that are
not, individually or in the aggregate, reasonably likely to have a Material
Adverse Effect.  There is no Indebtedness allocated to the Hughes Retail Group
under the Tracking Stock Policy as of the Closing.

 

(v)           The Financial Model for the Hughes Retail Group ***

 

(i)            No Material Adverse Change.  ***, there has not been any event or
condition which has caused or resulted in, or could be reasonably expected to
cause or to result in, individually or in the aggregate, a Material Adverse
Effect.

 

(j)            Compliance with Laws.  Each of EchoStar and the Significant
EchoStar Subsidiaries is in compliance in all material respects with Applicable
Laws (including the Communications Act and Environmental Laws) and
Authorizations of the FCC or any other Governmental Body exercising jurisdiction
over EchoStar or such Significant EchoStar Subsidiary to which any of their
respective businesses or any of their respective properties may be

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

9

--------------------------------------------------------------------------------


 

subject, except for any non-compliance that would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect. Neither
EchoStar nor any of the Significant EchoStar Subsidiaries has received any
notice or confirmation of any material noncompliance with any such Applicable
Laws or any such Authorizations that has not been cured as of the date of this
Agreement.

 

(k)           Litigation and Other Proceedings. There is no pending or, to the
knowledge of any EchoStar Party, threatened in writing, claim, action, suit,
investigation or proceeding, against EchoStar or any of the Significant EchoStar
Subsidiaries, nor is EchoStar or any of the Significant EchoStar Subsidiaries,
or any of their respective properties subject to any order, injunction, judgment
or decree by or before any Governmental Body, except for claims, actions, suits,
investigations, proceedings, orders, injunctions, judgments or decrees that have
not had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  There is no action, suit, investigation
or proceeding pending or, to the knowledge of any EchoStar Party, threatened
against any of the Hughes Retail Group Subsidiaries, or any of their respective
properties, including with respect to the release of Hazardous Substances,
except for matters that have not, individually or in the aggregate, resulted in,
and would not reasonably be expected to result in, (i) any criminal liability of
any of the Hughes Retail Group Subsidiaries or any director, officer or employee
of any of the Hughes Retail Group Subsidiaries or (ii) a Material Adverse
Effect.

 

(l)            Material Contracts. Each Material Contract is valid and binding
on EchoStar and each of the Significant EchoStar Subsidiaries party thereto and,
to the knowledge of the EchoStar Parties, any other party thereto, except for
such failures to be valid and binding or to be in full force and effect that
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.  Except as would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect,
there is no default under any Material Contract by EchoStar or any of the
Significant EchoStar Subsidiaries party thereto or bound thereby and no event
has occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by EchoStar or any of the Significant EchoStar
Subsidiaries party thereto or bound thereby or, to the knowledge of the EchoStar
Parties, any other party thereto.

 

(m)          Taxes.

 

(i)            ***, each of EchoStar and the Significant EchoStar Subsidiaries
has timely filed (or there has been timely filed on their behalf) all income Tax
Returns and all material other United States federal, state, county, local and
foreign Tax Returns required to be filed by them or which include their income
and business activity, taking into account any extension of time to file granted
or obtained, and all such Tax Returns are, true, correct, and complete in all
material respects.

 

(ii)           ***, EchoStar and the Significant EchoStar Subsidiaries have duly
and timely paid or have duly and timely withheld and remitted (or there has been
duly and timely paid or withheld and remitted on their behalf) to the
appropriate Governmental

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

10

--------------------------------------------------------------------------------


 

Body all material Taxes due, other than Taxes appropriate reserves for which
have been made in EchoStar’s financial statements.

 

(iii)          For purposes of this Agreement, the term “Tax” means any United
States federal, state, county or local, or foreign or provincial income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
value added, alternative or added minimum, ad valorem or transfer tax, or any
other tax, custom, duty or governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or penalty imposed by any
Governmental Body. The term “Tax Return” means a report, return or other
information (including any attached schedules or any amendments to such report,
return or other information) required to be supplied to or filed with a
Governmental Body with respect to any Tax, including an information return,
claim for refund, amended return or declaration or estimated Tax.

 

(n)           Assets. ***, the Hughes Retail Group has access to and use of all
of the properties, interests, assets (including interests in real property) and
rights (including Intellectual Property rights), tangible or intangible of
EchoStar and its Subsidiaries, that are necessary for the Hughes Retail Group to
own, operate and conduct the Business in all material respects as conducted as
of the Closing. Except as would not, individually or in the aggregate, be or
reasonably be expected to have a Material Adverse Effect, as of the date of this
Agreement, to the knowledge of EchoStar, EchoStar and each of the Significant
EchoStar Subsidiaries owns or possesses the right to use all the Intellectual
Property used in or necessary for the conduct of their respective businesses as
currently conducted. ***, the Business as presently conducted does not, and as
conducted over the one-year period prior to the date of this Agreement did not, 
infringe, misappropriate or otherwise violate the valid Intellectual Property
rights of any Person, and no Person has asserted in writing to EchoStar or any
of the Significant EchoStar Subsidiaries that EchoStar or any of the Significant
EchoStar Subsidiaries has infringed, misappropriated or otherwise violated its
Intellectual Property rights with respect to the Business, ***

 

(o)           Investment Company Act. Neither EchoStar nor HSSC is, or will
become after giving effect to the Transactions, an “investment company” required
to be registered under the Investment Company Act of 1940, as amended.

 

(p)           Subscriber and Customer Information.  Schedule 2.1(p) sets forth:

 

***

 

(q)           Takeover Statutes. No “fair price,” “moratorium,” “control share
acquisition” or other similar anti-takeover statute or regulation (each, a
“Takeover Statute”) or any anti-takeover provision in EchoStar’s or HSSC’s
Corporate Documents applies to this Agreement, the Transaction Documents or the
Transactions.

 

(r)            No Brokers. Except for Deutsche Bank Securities Inc., no agent,
broker, investment banker, Person or firm is or will be entitled to any broker’s
or finder’s fee or any other

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

11

--------------------------------------------------------------------------------


 

commission or similar fee payable by EchoStar or any of its Subsidiaries
directly or indirectly in connection with the Transactions.

 

Section 2.2            Representations and Warranties of the DISH Parties. 
Except as set forth in any forms, statements, reports or documents required to
be filed or furnished by DISH Network Corporation with the SEC pursuant to the
Exchange Act or the Securities Act filed with the SEC *** and prior to the date
of this Agreement (excluding, in each case, any disclosures set forth in any
risk factor section or in any other section to the extent they are forward
looking statements or cautionary, predictive or forward looking in nature), each
DISH Party represents and warrants to EchoStar, as of the date of this Agreement
and as of the Closing Date, that:

 

(a)           Organization; Good Standing; Qualification.  Each DISH Party is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the full power and authority to enter into
each Transaction Document to which it is a party and to perform its obligations
thereunder, and (A) has the requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted and
(B)  is duly qualified or licensed and in good standing to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed would not be reasonably expected to
prevent, materially delay or materially impair the performance by such DISH
Party of its obligations under this Agreement or any other Transaction Document
to which it is a party or the consummation of the Transactions.

 

(b)           Authorization and Execution of Transaction Documents.  Each DISH
Party has taken all necessary corporate action to authorize the execution,
delivery and performance of its obligations under each of the Transaction
Documents to which it is a party and to consummate the Transactions.  As of the
date of this Agreement, the sole member of DISH Satellite Sub 1 has approved
this Agreement and the Merger. This Agreement has been duly executed and
delivered by such DISH Party, and each other Transaction Document to which it is
a party, when delivered by it in accordance herewith, shall have been duly
executed and delivered by such DISH Party.

 

(c)           Enforceability of Transaction Documents.  Assuming that each of
the Transaction Documents to which it is a party is the valid and binding
obligation of each of the other parties thereto, this Agreement constitutes, and
the other Transaction Documents shall, at Closing, constitute the valid, legal
and binding obligation of such DISH Party, enforceable against it in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

(d)           Non-Contravention.  The execution and delivery by such DISH Party
of each of the Transaction Documents to which it is a party and the consummation
of the Transactions by it pursuant thereto will not: (i)  conflict with any
requirement of its Corporate Documents; (ii)  assuming compliance with the
matters referred to in Section 2.2(e) of this Agreement, result in a violation
or breach of any Applicable Law by which it is bound or to which any of its
properties is subject; or (iii) with or without notice, lapse of time or both,
result in a breach or violation of, a

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

12

--------------------------------------------------------------------------------


 

termination (or right of termination) or default under, the creation or
acceleration of any obligations under or the creation of a Lien on any of the
assets of such DISH Party or its Subsidiaries pursuant to any Contract binding
upon such DISH Party or its Subsidiaries or result in any change in the rights
or obligations of any party under any Contract binding upon such DISH Party or
its Subsidiaries, except in the case of clauses (ii) and (iii), as would not
reasonably be expected to prevent, materially delay or materially impair the
performance by such DISH Party of its obligations under this Agreement or any
other Transaction Document to which it is a party or the consummation of the
Transactions.

 

(e)           Consents.  No consent, license, approval or authorization of,
filing with, notice to or other act by or in respect of, any Governmental Body
or any other Person is required by or of such DISH Party in connection with the
execution, delivery, performance, validity or enforceability of any Transaction
Document to which such DISH Party is a party or the consummation of the
Transactions, except (i) any such consent, license, approval, authorization of,
filing with, notice to or other act that, if not obtained, made or taken would
not reasonably be expected to prevent, materially delay or materially impair the
performance by such DISH Party of its obligations under this Agreement or any
other Transaction Document to which it is a party or the consummation of the
Transactions, (ii)  any such consent, license, approval, authorization, filing,
notice or act that has been obtained, made or taken, (iii)  the filing of the
Statement of Merger with the Secretary of State of the State of Colorado in
accordance with the requirements of the CRS and (iv) where the failure to obtain
such consent, license, approval or authorization or make such filing or take
such act would not reasonably be expected to, individually or in the aggregate,
prevent, materially delay or materially impair the performance by such DISH
Party of its obligations under this Agreement or any other Transaction Document
to which it or any of its Affiliates is a party or the consummation of the
Transactions.

 

(f)            Litigation and Other Proceedings. Except as would not reasonably
be expected to prevent, materially delay or materially impair the performance by
such DISH Party of its obligations under this Agreement or any other Transaction
Document to which it is a party or the consummation of the Transactions, as of
the date of this Agreement, (a)  there is no action, suit, investigation or
proceeding pending or, to the knowledge of such DISH Party, threatened in
writing against such DISH Party or any of its Subsidiaries or any of their
respective properties by or before any Governmental Body and (b)  none of the
DISH Parties or any of their respective Subsidiaries nor any of their respective
properties is or are subject to any judgment, order, injunction, rule or decree
of any Governmental Body, in each case of clauses (a) and (b), relating to the
Transactions.  There is no action, suit, investigation or proceeding pending or,
to the knowledge of the DISH Parties, threatened in writing against any of the
DISH Parties or any of their respective Subsidiaries or any of their respective
properties, in each case, relating to the DISH Satellite Subs or the Transferred
Satellites, except for matters that have not resulted in, and would not
reasonably be expected to result in, (i) any criminal liability of any of the
DISH Parties or any of their respective Subsidiaries or any director, officer or
employee of any of the DISH Parties, or (ii) ***

 

(g)           DISH Satellite Subs. DNLLC is the record and beneficial owner of
all of the Equity Interests in DISH Satellite Sub 1, free and clear of any and
all Liens. Immediately prior to the

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

13

--------------------------------------------------------------------------------


 

Closing, DISH Satellite Sub 1 shall be the record and beneficial owner of all of
the Equity Interests in DISH Satellite Sub 2, free and clear of any and all
Liens. All of the Equity Interests in each DISH Satellite Sub have been duly
authorized and validly issued, fully paid and nonassessable. As of the date of
this Agreement, (a) there are no existing options, warrants, calls, preemptive
rights, subscription or other rights, agreements, arrangements or commitments of
any character, relating to the issued or unissued Equity Interests of any DISH
Satellite Sub, obligating such DISH Satellite Sub to issue, transfer, redeem,
purchase or sell or cause to be issued, transferred, redeemed, purchased or sold
any Equity Interests or to otherwise make any payment in respect of any such
Equity Interests; and (b) there are no rights, agreements or arrangements of any
character which provide for any stock appreciation or similar right or grant any
right to share in the equity, income, revenue or cash flow of any DISH Satellite
Sub. None of the DISH Satellite Subs has conducted any material business prior
to the date of this Agreement other than in connection with or incidental to
(i) their respective right, title and interest in and to the applicable
Subsidiary Satellites and (ii) the Transactions.

 

(h)           Transferred Satellites.

 

(i)            DOLLC has, and at the Closing DOLLC will transfer to HSSC, good
and marketable title to the Directly Transferred Satellites, free and clear of
all Liens, except Permitted Liens. Each of the DISH Satellite Subs has good and
marketable title to the applicable Subsidiary Satellite that it owns.

 

(ii)           The DISH Parties have made available to the EchoStar Parties
information with respect to the *** respects.

 

(iii)          An Affiliate of DNLLC holds the DISH Licenses for the
DISH-Licensed Satellites and the DISH Landing Rights Authority for the
Third-Party-Licensed Satellite.  Following Closing, an Affiliate of DNLLC will
continue to hold the DISH Licenses for the DISH-Licensed Satellites and the DISH
Landing Rights Authority for the Third-Party-Licensed Satellite, and will
exercise full control over FCC-authorized operations from the Transferred
Satellites.  ***

 

(iv)          An accurate and complete list of the annual in-orbit incentive
payments, including principal and interest, for each of the Transferred
Satellites (other than EchoStar I) has been provided by the DISH Parties to the
EchoStar Parties.

 

(i)            Taxes.

 

(i)            Since the respective dates of their formation, each of the DISH
Satellite Subs has timely filed (or there has been timely filed on its behalf)
all income Tax Returns and all material other United States federal, state,
county, local and foreign Tax Returns required to be filed by it or which
include its income and business activity, taking into account any extension of
time to file granted or obtained, and all such Tax Returns are, true, correct,
and complete in all material respects. ***, each of DOLLC and DNLLC has timely
filed (or there has been timely filed on its behalf) all income Tax Returns and
all

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

14

--------------------------------------------------------------------------------


 

material other United States federal, state, county, local and foreign Tax
Returns required to be filed by it or which include its income and business
activity with respect to the Transferred Satellites, taking into account any
extension of time to file granted or obtained, and all such Tax Returns are,
true, correct, and complete in all material respects.

 

(ii)           Since the date of its formation, DISH Satellite Sub 1 has duly
and timely paid or has duly and timely withheld and remitted (or there has been
duly and timely paid or withheld and remitted on its behalf) to the appropriate
Governmental Body all material Taxes due, other than Taxes appropriate reserves
for which have been made in the DISH Satellite Subs’ financial statements.

 

(iii)          Since the date of its formation, DISH Satellite Sub 2 has duly
and timely paid or has duly and timely withheld and remitted (or there has been
duly and timely paid or withheld and remitted on its behalf) to the appropriate
Governmental Body all material Taxes due, other than Taxes appropriate reserves
for which have been made in the DISH Satellite Subs’ financial statements.

 

(iv)          ***, DOLLC and DNLLC have duly and timely paid, or have duly and
timely withheld and remitted (or there has been duly and timely paid or withheld
and remitted on its behalf) to the appropriate Governmental Body, all material
Taxes due with respect to the Transferred Satellites contributed to HSSC by
DOLLC or DNLLC, other than Taxes appropriate reserves for which have been made
in the financial statements of DOLLC or DNLLC, as applicable.

 

(j)            Purchase for Investment. Each of DOLLC and DNLLC acknowledges
that the EchoStar Tracking Stock Consideration Shares and the HSSC Tracking
Stock Consideration Shares to be issued under this Agreement have not been
registered under the Securities Act or under any state securities laws. Each of
DOLLC and DNLLC (i)  is acquiring such shares pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute any such shares to any Person, (ii)  will not sell or
otherwise dispose of any such shares, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws, (iii) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in such shares and of making
an informed investment decision and (iv)  is an accredited investor (as that
term is defined by Rule 501 promulgated under the Securities Act).

 

(k)           No Brokers. No agent, broker, investment banker, Person or firm is
or will be entitled to any broker’s or finder’s fee or any other commission or
similar fee payable by DOLLC, DNLLC or any of their respective Subsidiaries
directly or indirectly in connection with the Transactions.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 3

 

COVENANTS

 

Section 3.1            Government Actions and Authorizations.

 

(a)           In the event that any administrative or judicial action, suit,
investigation or proceeding is instituted (or threatened to be instituted) by a
Governmental Body or private party challenging any Transaction, or any other
agreement contemplated hereby, each of the Parties shall cooperate in all
respects with each other and use its respective commercially reasonable efforts
to contest and resist any such action, suit, investigation or proceeding and to
have vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order, whether temporary, preliminary or permanent, that is in effect and
that prohibits, prevents or restricts realization of the benefits of the
Transactions.

 

(b)           The Parties will use their respective commercially reasonable
efforts to ensure that DISH Network Corporation and/or its Affiliates can
fulfill its responsibilities as an FCC licensee for the DISH-Licensed Satellites
and as the holder of the DISH Landing Rights Authority for the
Third-Party-Licensed Satellite, including without limitation ensuring compliance
with all applicable communications laws and FCC rules, orders and policies.

 

Section 3.2            Operation of the Transferred Satellites.  The operations
of the Transferred Satellites shall be governed by the Satellite Lease
Agreements and shall be subject to compliance with all applicable communications
laws, and all applicable communications regulations, orders and policies.

 

ARTICLE 4

 

INDEMNIFICATION

 

Section 4.1            Indemnification Obligations of EchoStar. Subject to the
limitations set forth in this Article 4, EchoStar shall indemnify DOLLC, DNLLC
and each of their respective Affiliates, officers, directors, employees,
shareholders, representatives and agents (the “DISH Indemnified Persons”)
against and hold them harmless from any and all damages, losses, charges,
liabilities, claims, demands, actions, suits, proceedings, payments, judgments,
settlements, assessments, deficiencies, taxes, interest, penalties, diminution
in value and costs and expenses (collectively, “Losses”) imposed on, sustained,
incurred or suffered by, or asserted against, any of the DISH Indemnified
Persons, whether in respect of third party claims, claims between the Parties,
or otherwise, relating to, arising out of or resulting from any (a)  breach of
any of the representations or warranties of any EchoStar Party contained in this
Agreement or (b)  breach or nonperformance of any covenant or agreement made by
any EchoStar Party; ***

 

Section 4.2            Indemnification Obligations of DNLLC. Subject to the
limitations set forth in this Article 4, DNLLC shall indemnify EchoStar and its
Affiliates (which shall include the DISH Satellite Subs after the Closing Date),
officers, directors, shareholders, representatives

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

16

--------------------------------------------------------------------------------


 

and agents (the “EchoStar Indemnified Persons”) against and hold them harmless
from any and all Losses  imposed on, sustained, incurred or suffered by, or
asserted against, any of the EchoStar Indemnified Persons, whether in respect of
third party claims, claims between the Parties, or otherwise, relating to,
arising out of or resulting from (a)  any breach of any of the representations
or warranties of any DISH Party contained in this Agreement, (b)  any breach or
nonperformance of any covenant or agreement made by any DISH Party contained in
this Agreement, (c) any Taxes imposed on, asserted against or attributable to
the properties, income or operations of the DISH Satellite Subs, any Taxes
imposed on, asserted against or attributable to the Transferred Satellites, or
any Taxes for which the DISH Satellite Subs are otherwise liable, in each case,
for all taxable periods, or portions thereof, ending on or before the Closing
Date or (d) any Taxes imposed on the DISH Satellite Subs as a result of being a
transferee or successor or of the provisions of Treasury Regulations
Section 1.1502-6 or the analogous provisions of any state, local or foreign
law;  ***

 

Section 4.3            Limitations on Indemnity. No Party shall be required to
make any payment with respect to its indemnification obligations in respect of a
breach of any representation or warranty under this Article 4 unless (A) the
aggregate Losses arising from an individual breach of any representation or
warranty exceed *** (it being stated for the avoidance of doubt that the Losses
arising from any potential indemnification claims that arise out of or involve
or relate to similar facts or are based on related or similar occurrences,
events or circumstances will be aggregated and treated as a single breach for
purposes of this clause (A) of this Section 4.3) and (B) until such time as the
obligations to the DISH Indemnified Persons, on the one hand, or the EchoStar
Indemnified Persons, on the other hand, excluding Losses for which
indemnification is not available as a result of the application of the de
minimis threshold contained in clause (A) above, exceed *** in the aggregate
(the “Deductible”); provided that once such Losses exceed the Deductible, the
indemnifying party shall be responsible for all amounts in excess thereof;
provided further that in no event shall the aggregate indemnification actually
paid by the EchoStar Parties, on the one hand or DNLLC or DOLLC, on the other
hand, pursuant to Section  4.1 or Section 4.2, as the case may be, in respect of
a breach of any of the representations or warranties (other than a breach of the
representations or warranties set forth in Section 2.1(b) (Execution and
Authorization of Transaction Documents), Section 2.1(c) (Enforceability of
Transaction Documents) and Section 2.1(g) (Shares) of this Agreement) exceed
***. Notwithstanding the foregoing, in no event shall (x)  the aggregate
indemnification actually paid by the EchoStar Parties pursuant to Section 4.1,
taken together with all other indemnification actually paid by the EchoStar
Parties pursuant to Section 4.1, or (y) the aggregate indemnification actually
paid by DNLLC and DOLLC pursuant to Section 4.2, taken together with all other
indemnification actually paid by DNLLC and DOLLC pursuant to Section 4.2, in
each case, in respect of breaches of any representations or warranties, exceed
***

 

Section 4.4            Method of Asserting Claims. All claims for
indemnification by any DISH Indemnified Person or EchoStar Indemnified Person
(each an “Indemnified Party”) shall be asserted and resolved as set forth in
this Section 4.4. Any Indemnified Party seeking indemnity pursuant to
Section 4.1 or Section 4.2 shall notify in writing the Party from whom
indemnification is sought (the “Indemnifying Party”) of such demand for
indemnification. The Indemnifying Party shall have *** from the personal
delivery or mailing of such notice (the “Notice Period”) to notify the
Indemnified Party whether or not it desires to defend the Indemnified Party
against such claim

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

17

--------------------------------------------------------------------------------


 

or demand with respect to a claim or demand based on a third party claim (a
“Third Party Claim”). In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that, with respect to a Third Party
Claim, it desires to defend the Indemnified Party against such Third Party
Claim, the Indemnifying Party shall have the right to defend the Indemnified
Party at the Indemnifying Party’s sole cost and expense and with counsel (plus
local counsel if appropriate) reasonably satisfactory to the Indemnified Party.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, compromise or consent to entry of any judgment or enter into
any settlement agreement with respect to any action or proceeding in respect of
which indemnification is sought under Sections 4.1 or 4.2 (whether or not the
Indemnified Party is an actual or potential party thereto), unless such
compromise, consent or settlement involves only the payment of money damages for
which the Indemnifying Party will indemnify the Indemnified Party hereunder. If
the right to assume and control the defense is exercised, the Indemnified Party
shall have the right to participate in, but not control, such defense at its own
expense and the Indemnifying Party’s indemnity obligations shall be deemed not
to include attorneys’ fees and litigation expenses incurred in such
participation by the Indemnified Party after the assumption of the defense by
the Indemnifying Party in accordance with the terms of this Agreement; provided,
however, that the Indemnified Parties collectively shall be entitled to employ
one firm or separate counsel (plus local counsel if appropriate) to represent
the Indemnified Party if, in the opinion of counsel to each Indemnified Party
seeking to employ such separate counsel, a conflict of interest between such
Indemnified Party or Parties and the Indemnifying Party exists in respect of
such claim and in each such event, the fees, costs and expenses of one such firm
or separate counsel (plus one local counsel per jurisdiction if appropriate)
shall be paid in full by the Indemnifying Party. If the Indemnifying Party has
not elected to assume the defense of a Third Party Claim within the Notice
Period, the Indemnified Party may defend and settle the claim for the account
and cost of the Indemnifying Party; provided that the Indemnified Party will not
settle the Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. The
Indemnified Party shall cooperate with the Indemnifying Party and, subject to
obtaining proper assurances of confidentiality and privilege, shall make
available to the Indemnifying Party all pertinent information under the control
of the Indemnified Party. Notwithstanding the foregoing, in the case of a Third
Party Claim regarding Taxes, (i) the Indemnifying Party shall not settle or
compromise any such claim without the written consent of the Indemnified Party,
such consent not to be unreasonably withheld or delayed and (ii) a DISH Party
shall only control such a claim if it is solely with respect to a taxable year
or other taxable period that ends on or before the Closing Date.

 

Section 4.5            ***; Survival.

 

(a)           The indemnity provided herein *** following the Closing.

 

(b)           The representations and warranties of the Parties contained in
this Agreement shall survive the Closing for the period set forth in this
Section 4.5(b). All representations and warranties contained in this Agreement
and all claims with respect thereto shall terminate upon the expiration of ***
after the Closing Date, ***, it being understood that in the event that notice
of any claim for indemnification under this Article 4 has been given pursuant to
Section  4.4 within the applicable survival period, the representations and
warranties that are the subject of such

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

18

--------------------------------------------------------------------------------


 

indemnification claim (and the right to pursue such claim) shall survive with
respect to such claim until such time as such claim is finally resolved. Any
claim for a breach of a representation or warranty must be delivered prior to
the expiration of the applicable survival term set forth in this Section 4.5(b).
It is the intention of the Parties that the survival periods and termination
date set forth in this Section 4.5(b) supersede a statute of limitation
applicable to such representations and warranties or claim with respect thereof
other than in the case of fraud. The right of a Person to any remedy pursuant to
this Article 4 shall not be affected by any investigation or examination
conducted, or any knowledge possessed or acquired (or capable of being possessed
or acquired), by such Person at any time concerning any circumstance, action,
omission or event relating to the accuracy or performance of any representation,
warranty, covenant or obligation.  No Indemnified Party shall be required to
show reliance on any representation, warranty, certificate or other agreement in
order for such Indemnified Party to be entitled to indemnification, compensation
or reimbursement hereunder.

 

ARTICLE 5

 

DEFINITIONS AND INTERPRETATION

 

Section 5.1            Defined Terms.  For purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

 

“AAA” has the meaning specified in Section 6.12(c)(i) of this Agreement.

 

“Affiliate” means, with respect to any Person, another Person directly or
indirectly controlling, controlled by, or under common control with that Person;
it being understood that for purposes of the Transaction Documents (except as
otherwise provided in Section 4.2 of this Agreement), none of DISH Network
Corporation, the DISH Parties or any other Subsidiaries of DISH Network
Corporation will be considered an Affiliate of any EchoStar Party or any other
Subsidiaries of EchoStar, and none of the EchoStar Parties or any other
Subsidiaries of EchoStar will be considered an Affiliate of DISH Network
Corporation, any DISH Party or any other Subsidiaries of DISH Network
Corporation.

 

“Agreement” has the meaning specified in the Preamble of this Agreement.

 

“Applicable Date” has the meaning specified in Section 2.1(h)(i) of this
Agreement.

 

“Applicable Law” means any applicable federal, state, local or foreign law,
rule, regulation, ordinance, code, directive, order, writ, injunction, decree,
judgment, award, determination, direction or demand, authorization or treaty of
any Governmental Body and any relevant final administrative or judicial
precedent interpreting or applying the foregoing.

 

“Articles of Organization” has the meaning specified in Section 1.2(a) of this
Agreement.

 

“Authorization” means any franchise, license, authorization, consent, permit,
waiver, approval, qualification or registration of, with or from the FCC or any
other Governmental Body.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

19

--------------------------------------------------------------------------------


 

“Beneficially Own” means, with respect to any securities, having “beneficial
ownership” of such securities for purposes of Rule 13d-3 or 13d-5 under the
Exchange Act as in effect on the date of this Agreement.

 

“Bill of Sale” means the bill of sale with respect to the Directly Transferred
Satellites, substantially in the form attached as Exhibit VI hereto.

 

“Business” means the business of providing satellite broadband Internet services
to residential retail subscribers ***

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday in
New York, New York, or any other day on which commercial banks in that location
are authorized by Applicable Law or governmental decree to close.

 

“Capital Stock” means any and all shares, interests, participations, rights or
other equivalents, however designated, of corporate stock or partnership or
membership interests, whether common or preferred.

 

“Class A Common Stock” has the meaning specified in Section 2.1(f)(i) of this
Agreement.

 

“Closing” has the meaning specified in Section 1.3 of this Agreement.

 

“Closing Date” has the meaning specified in Section 1.3 of this Agreement.

 

“Closing Date Transactions” has the meaning specified in Section 1.1 of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Communications Act” means the Communications Act of 1934 and the
Telecommunications Act of 1996, in each case as amended from time to time, and
all rules and regulations promulgated thereunder.

 

“Confidentiality Agreement” means the Mutual Non-Disclosure Agreement, dated as
of February 20, 2014, by and between DISH Network L.L.C. and EchoStar.

 

“Contract” means any agreement, lease, license, contract, note, bond, mortgage,
indenture or other instrument or obligation, in each case whether written or
oral.

 

“Contributions” has the meaning specified in the recitals.

 

“Control”, and its correlative meanings, “Controlling” and “Controlled” means
the possession, direct or indirect, or the power to direct or cause the
direction of, the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Corporate Documents” means, with respect to any entity, such entity’s articles
or certificate of incorporation, by-laws, memorandum and articles of
association, limited liability

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

20

--------------------------------------------------------------------------------


 

company agreement or partnership agreement, as applicable, and any other
organizational documents of such entity.

 

“CRS” has the meaning specified in the recitals.

 

“Deductible” has the meaning specified in Section 4.3 of this Agreement.

 

“Directly Transferred Satellites” has the meaning specified in the recitals.

 

“DISH Change of Control” means any transaction or series of transactions the
result of which is that the Principal Shareholder and Related Parties cease to
Beneficially Own Equity Interests in DISH Network Corporation (or any successor
thereto) representing at least a majority of the aggregate voting power in DISH
Network Corporation (or any successor thereto).

 

“DISH Indemnified Persons” has the meaning specified in Section 4.1 of this
Agreement.

 

“DISH Landing Rights Authority” has the meaning specified in the recitals.

 

“DISH-Licensed Satellites” means the EchoStar VII, EchoStar X, EchoStar XI and
EchoStar  XIV satellites, each of which is licensed by the FCC to DOLLC.

 

“DISH Licenses” has the meaning specified in the recitals.

 

“DISH Parties” means DNLLC, DOLLC and DISH Satellite Sub 1.

 

“DISH Satellite Sub 1” has the meaning specified in the Preamble of this
Agreement.

 

“DISH Satellite Sub 2” has the meaning specified in the recitals.

 

“DISH Satellite Subs” has the meaning specified in the recitals.

 

“Dispute” has the meaning specified in Section 6.12(b)(i) of this Agreement.

 

“Dispute Notice” has the meaning specified in Section 6.12(b)(i) of this
Agreement.

 

“DNLLC” has the meaning specified in the Preamble of this Agreement.

 

“Dollar” or “$” means a dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for all
debts, public and private.

 

“DOLLC” has the meaning specified in the Preamble of this Agreement.

 

“EchoStar” has the meaning specified in the Preamble of this Agreement.

 

“EchoStar Disclosure Letter” has the meaning specified in the introductory
paragraph of Section 2.1 of this Agreement.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

21

--------------------------------------------------------------------------------


 

“EchoStar Indemnified Persons” has the meaning specified in Section 4.2 of this
Agreement.

 

“EchoStar Parties” means EchoStar, HSSC and Merger Sub.

 

“EchoStar Reports” has the meaning specified in Section 2.1(h)(i) of this
Agreement.

 

“EchoStar Shares” has the meaning specified in Section 2.1(f)(i) of this
Agreement.

 

“EchoStar Tracking Stock” means the Hughes Retail Preferred Tracking Stock, par
value $0.001 per share, of EchoStar, having the terms set forth in the EchoStar
Tracking Stock COD.

 

“EchoStar Tracking Stock COD” means the Certificate of Designation of EchoStar
with respect to the EchoStar Tracking Stock, as filed with the Secretary of
State of the State of Nevada on or prior to the Closing Date, in the form
attached as Exhibit II hereto.

 

“EchoStar Tracking Stock Consideration Shares” has the meaning specified in
Section  1.1(c) of this Agreement.

 

“Effective Time” has the meaning specified in Section 1.1(b) of this Agreement.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
regulation, order, decree, permit, authorization or requirement of any
Governmental Body relating to:  (A) the protection, investigation or restoration
of the environment, health, safety, or natural resources; (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance; or
(C) noise, odor, indoor air, employee exposure, wetlands, pollution,
contamination or any injury or threat of injury to persons or property relating
to any Hazardous Substance.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, or any
successor Federal statute, and the rules and regulations promulgated thereunder,
all as amended, and as the same may be in effect from time to time.

 

“FCC” means the United States Federal Communications Commission or any bureau or
subdivision thereof acting under delegated authority.

 

“Financial Model” means the ***

 

“GAAP” has the meaning specified in Section 2.1(h)(ii) of this Agreement.

 

“Governmental Body” means any Federal, state, local, municipal, foreign or other
governmental or quasi-governmental authority or self-regulatory organization of
any nature (including any agency, branch, department, board, commission, court,
tribunal or other entity

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

22

--------------------------------------------------------------------------------


 

exercising governmental or quasi-governmental powers) or exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, enforcement,
regulatory or taxing authority or power.

 

“Hazardous Substance” means any substance that is:  (A) listed, classified or
regulated pursuant to any Environmental Law; (B) any petroleum product or
by-product, asbestos-containing material, lead-containing paint or plumbing,
polychlorinated biphenyls, mold, radioactive material or radon; and (C) any
other substance which may be the subject of regulatory action by any
Governmental Body in connection with any Environmental Law.

 

“HRG Balance Sheet” has the meaning specified in Section 2.1(h)(iii) of this
Agreement.

 

“HSSC” has the meaning specified in the Preamble of this Agreement.

 

“HSSC Reports” has the meaning specified in Section 2.1(h)(i) of this Agreement.

 

“HSSC Shares” has the meaning specified in Section 2.1(f)(ii) of this Agreement.

 

“HSSC Tracking Stock” means the Hughes Retail Preferred Tracking Stock, par
value $0.001 per share, of HSSC, having the terms set forth in the HSSC Tracking
Stock COD.

 

“HSSC Tracking Stock COD” means the Certificate of Designation of HSSC with
respect to the HSSC Tracking Stock, as filed with the Secretary of State of the
State of Colorado on or prior to the Closing Date, in the form attached as
Exhibit III hereto.

 

“HSSC Tracking Stock Consideration Shares” has the meaning specified in
Section 1.1(f) of this Agreement.

 

“Hughes Retail Group” has the meaning specified in the EchoStar Tracking Stock
COD and the HSSC Tracking Stock COD.

 

“Hughes Retail Subscribers” has the meaning specified in the EchoStar Tracking
Stock COD and the HSSC Tracking Stock COD.

 

“Hughes Retail Group Subsidiaries” means any Subsidiary of EchoStar that is
engaged in the Business or holds any material assets that are used or held for
use by the Hughes Retail Group.

 

“Indebtedness” means, as applied to any Person, (a) all obligations for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments; (b) all off balance sheet
financing, including synthetic leases and project financing; and (c) all
indebtedness referred to in clauses (a) through (b) above of any Person which is
either guaranteed by, or secured by a security interest upon, EchoStar or HSSC
or any of their or their Subsidiaries’ respective assets.

 

“Indemnified Party” has the meaning set forth in Section 4.4 of this Agreement.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

23

--------------------------------------------------------------------------------


 

“Indemnifying Party” has the meaning set forth in Section 4.4 of this Agreement.

 

“Intellectual Property” means all (i) trademarks, service marks, logos, symbols,
trade dress, trade names and other indicia of origin, and registrations and
applications and renewals therefor, and the goodwill associated therewith and
symbolized thereby; (ii) copyrights in works of authorship and registrations and
applications therefor, and renewals, extensions, restorations and reversions
thereof; (iii) Patents; and (iv) trade secrets.

 

“Investor Rights Agreement” means the investor rights agreement, dated as of the
date of this Agreement, by and among DOLLC, DNLLC, EchoStar and HSSC, attached
as Exhibit I hereto.

 

“Lien” means any mortgage, pledge, hypothecation, security interest, lien,
charge, option, assignment or encumbrance of any kind or any arrangement to
provide priority or preference, including any easement, right-of-way,
restriction (whether on voting, sale, transfer, disposition, use or otherwise),
right, lease and other encumbrance on title to real or personal property
(whether or not of record), whether voluntary or imposed by Applicable Law, and
any agreement to give any of the foregoing.

 

“Losses” has the meaning set forth in Section 4.1 of this Agreement.

 

“Material Adverse Effect” means (a) any event, change, occurrence, condition or
effect that would be reasonably likely to have a material adverse effect on the
business, financial condition, assets, properties or results of operations of
(i) EchoStar and its Subsidiaries taken as a whole, (ii) the Hughes Retail Group
taken as a whole or (iii) HSSC and its Subsidiaries taken as a whole or (b) any
event, change, occurrence, condition or effect that would reasonably be likely
to prevent, materially delay or materially impair the consummation of the
Transactions, except, in the case of clause (a), any such event, change,
occurrence, condition or effect to the extent resulting from, arising out of or
relating to (1) general changes or developments in any of the industries in
which EchoStar or its Subsidiaries operate, (2) changes in global, national or
regional political conditions (including the outbreak or escalation of war or
acts of terrorism) or in general economic, business, regulatory, political or
market conditions or in national or global financial markets, ***

 

“Material Contract” means any Contract to which EchoStar or any of the
Significant EchoStar Subsidiaries is a party or by which EchoStar or any of the
Significant EchoStar Subsidiaries or any of their respective properties is
bound:

 

(1)         that is with any Governmental Body relating to the Hughes Retail
Group; and

 

(2)         that relates to the Hughes Retail Group or the Business, involving
future payments, performance or services or delivery of goods or materials to or
by EchoStar or any of its Subsidiaries of ***

 

“Merger” has the meaning specified in the recitals.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

24

--------------------------------------------------------------------------------


 

“Merger Sub” has the meaning specified in the Preamble of this Agreement.

 

“NASDAQ” means The NASDAQ Stock Market LLC.

 

“New Equity Interests” has the meaning set forth in Section 1.2(c)(i) of this
Agreement.

 

“Notice Period” has the meaning set forth in Section 4.4 of this Agreement.

 

“NRS” has the meaning specified in Section 2.1(b) of this Agreement.

 

“Parties” has the meaning specified in the Preamble of this Agreement.

 

“Patents” means all patents (including utility and design patents, industrial
designs and utility models) and applications therefor, including divisionals,
revisions, supplementary protection certificates, continuations,
continuations-in-part, renewals, extensions, reissues and re-examinations
thereof.

 

“Permitted Liens” means any rights reserved to any Governmental Body (including
the FCC) to regulate the Transferred Satellites, and any other Liens arising by
operation of Applicable Laws (including the Communications Act).

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, joint venture, trust, proprietorship,
Governmental Body or other entity, association or organization of any nature,
however and wherever organized or constituted (whether or not having a separate
legal personality).

 

“Principal Shareholder” means Charles W. Ergen.

 

“Related Party” means, with respect to the Principal Shareholder, (a) the spouse
and each immediate family member of the Principal Shareholder, (b) each trust,
corporation, partnership or other entity of which the Principal Shareholder
beneficially holds an eighty percent (80%) or more Controlling interest and
(c) all trusts, including grantor retained annuity trusts, established by the
Principal Shareholder for the benefit of his family.

 

“Response” has the meaning specified in Section 6.12(b)(i) of this Agreement.

 

“Satellite Lease Agreements” means the satellite lease agreements, dated as of
the date of this Agreeement and with term commencement dates beginning on the
Closing Date, by and between DNLLC or DOLLC, as applicable, on the one hand, and
EchoStar Satellite Operating Corporation, a wholly-owned Subsidiary of EchoStar,
or EchoStar XI Holding L.L.C., as applicable, on the other, attached as
Exhibit V hereto.

 

***

 

“SEC” means the United States Securities and Exchange Commission, or any
successor agency of the Federal government.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

25

--------------------------------------------------------------------------------


 

“Securities Act” means the United States Securities Act of 1933, or any
successor Federal statute, and the rules and regulations promulgated thereunder,
all as amended, and as the same may be in effect from time to time.

 

“Senior Party Representatives” has the meaning specified in
Section 6.12(b)(i) of this Agreement.

 

“Significant EchoStar Subsidiaries” has the meaning specified in
Section 2.1(a) of this Agreement.

 

“Statement of Merger” has the meaning specified in Section 1.1(b) of this
Agreement.

 

“Subsidiary” means, with respect to any Person, any other Person more than fifty
percent (50%) of the shares of the voting stock or other voting interests of
which are owned or controlled, or the ability to select or elect more than fifty
percent (50%) of the directors or similar managers is held, directly or
indirectly, by such first Person or one or more of its Subsidiaries or by such
first person and one or more of its Subsidiaries.

 

“Subsidiary Satellites” has the meaning specified in the recitals.

 

“Surviving Company” has the meaning specified in Section 1.1(a) of this
Agreement.

 

“Takeover Statute” has the meaning specified in Section 2.1(q) of this
Agreement.

 

“Tax” has the meaning specified in Section 2.1(m)(iii) of this Agreement.

 

“Tax Return” has the meaning specified in Section 2.1(m)(iii) of this Agreement.

 

“Third Party Claim” has the meaning set forth in Section 4.4 of this Agreement.

 

“Third-Party-Licensed Satellite” refers to the EchoStar I satellite, which is
licensed by Mexico to a third party and from which an Affiliate of DNLLC holds
FCC authority to provide service to the United States.

 

“Tracking Stock” means, collectively, the EchoStar Tracking Stock and the HSSC
Tracking Stock.

 

“Tracking Stock Policy” means, collectively, (i) the EchoStar Corporation Policy
Statement Regarding Hughes Retail Preferred Tracking Stock and (ii) the Hughes
Satellite Systems Corporation Policy Statement Regarding Hughes Retail Preferred
Tracking Stock, in each case as attached as Exhibit IV hereto and as may be
amended or modified from time to time pursuant to the terms thereof and pursuant
to the Investor Rights Agreement.

 

“Transaction Documents” means the following documents:

 

(i)            this Agreement;

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

26

--------------------------------------------------------------------------------


 

(ii)           the Investor Rights Agreement;

 

(iii)          the EchoStar Tracking Stock COD;

 

(iv)          the HSSC Tracking Stock COD;

 

(v)           the Tracking Stock Policy;

 

(vi)          the Satellite Lease Agreements; and

 

(vii)         the Bill of Sale.

 

“Transactions” means, collectively, the transactions contemplated by the
Transaction Documents.

 

“Transferred Satellites” has the meaning specified in the recitals.

 

“TT&C Services Agreement” has the meaning specified in the recitals.

 

Section 5.2            Rules of Interpretation.  For all purposes of this
Agreement, except as otherwise expressly provided:

 

(a)           Words importing the singular number or plural number include the
plural number and singular number respectively;

 

(b)           Words importing the masculine gender include the feminine and
neuter genders and vice versa;

 

(c)           All references to a given agreement, instrument or other document
are references to that agreement, instrument or other document as modified,
amended, supplemented and restated from time to time (but only if such
modification, amendment, supplement or restatement is permitted pursuant hereto
and pursuant to such agreement, instrument or other document);

 

(d)           Any reference to a statute includes, and is deemed to be, a
reference to such statute and to the rules, regulations, ordinances,
interpretations, policies and guidance made pursuant thereto, and all amendments
made to such statute and other such implementing provisions and enforced from
time to time, and to any statute or other implementing provisions subsequently
passed or adopted having the effect of supplementing or replacing such statute
or such other implementing provisions;

 

(e)           Reference to “include,” “includes” and “including” will be deemed
to be followed by the phrase “without limitation”;

 

(f)            References herein to “$,” “USD” or “dollars” means lawful
currency of the United States of America;

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

27

--------------------------------------------------------------------------------


 

(g)           Reference in this Agreement to “herein,” “hereby,” “hereof” or
“hereunder,” or any similar formulation, will be deemed to refer to this
Agreement;

 

(h)           Unless otherwise indicated, all references to time of day refer to
Eastern Standard Time or Eastern Daylight Saving Time, as in effect in New York,
New York on such day.  For purposes of the computation of a period of time under
this Agreement, (i) the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding” and (ii)(A) the day of the act,
event or default from which the designated period of time begins to run will be
included, unless such period of time is denominated in Business Days and the day
of the act, event or default is not a Business Day, in which event the period
will begin on the next day that is a Business Day, and (B) the last day of the
period so computed will not be included;

 

(i)            Subject to any applicable restrictions on assignment or other
transfer in a Transaction Document, any references to a Person in such
Transaction Document shall be deemed to be references to such Person’s
successors, permitted transferees and permitted assigns from and after the
effective date of the relevant succession, transfer or assignment;

 

(j)            The use of the term “shall,” “will” or “must” indicates a
mandatory action and the use of the term “may” indicates a permissive action;
and

 

(k)           In the event of any conflict between the general terms and
conditions of this Agreement and the specific terms and conditions which have
been mutually agreed to by the parties in a Transaction Document, the terms and
conditions contained in the Transaction Document shall prevail.

 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1            Notices.  All notices required or permitted to be given
hereunder shall be in writing and shall be sent by facsimile transmission, or by
first class certified mail, postage prepaid, or by overnight courier service,
charges prepaid, to the Party to be notified, addressed to such Party at the
address set forth below, or sent by facsimile to the fax number set forth below,
or such other address(es) or fax number(s) as such Party may have substituted by
written notice to the other Parties.  The sending of such notice with
confirmation of receipt thereof (in the case of facsimile transmission) or
receipt of such notice (in the case of delivery by mail or by overnight courier
service) shall constitute the giving thereof.

 

If to any EchoStar Party:

 

EchoStar Corporation

100 Inverness Terrace East

Englewood, Colorado 80112

Attention: General Counsel

Fax number: ***

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

28

--------------------------------------------------------------------------------


 

If to any DISH Party:

 

DISH Network L.L.C.

9601 South Meridian Blvd.

Englewood, Colorado 80112

Attention: ***

Fax number: ***

 

with a required copy (which shall not itself constitute proper notice) to:

 

DISH Network L.L.C.

9601 South Meridian Blvd.

Englewood, Colorado 80112

Attention: General Counsel

Fax number: ***

 

or to such other address or facsimile number as the addressee may have specified
in a notice duly given to the sender as provided herein.  Such notice, request,
demand, waiver, consent, approval or other communication will be deemed to have
been given as of the date so delivered.

 

Section 6.2            Amendment; Waiver.

 

(a)           This Agreement shall not be amended or modified except by written
instrument duly executed by each of the Parties.

 

(b)           No waiver of any term or provision of this Agreement shall be
effective unless in writing, signed by the Party against whom enforcement of the
same is sought.  The grant of a waiver in one instance does not constitute a
continuing waiver in any other instances.  No failure by any Party to exercise,
and no delay by any party in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof.

 

Section 6.3            Counterparts; Signatures.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties.  Each Party
acknowledges that it and the other Parties may execute this Agreement by
facsimile, stamp or pdf signature.  Each Party expressly adopts and confirms
each such facsimile, stamp or pdf signature made in its respective name as if it
were a manual signature, agrees that it will not assert that any such signature
is not adequate to bind such Party to the same extent as if it were signed
manually and agrees that at the reasonable request of the other Parties at any
time it will as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof).

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

29

--------------------------------------------------------------------------------


 

Section 6.4            Assignment and Binding Effect.  No Party may assign,
delegate or otherwise transfer this Agreement or any of its rights or
obligations hereunder, by operation of law or otherwise, without the prior
written consent of the other Parties, and any such attempted assignment,
delegation or transfer shall be void. Subject to the preceding sentence, this
Agreement will be binding upon and inure to the benefit of the Parties and their
respective successors, permitted transferees and permitted assigns.

 

Section 6.5            Entire Agreement.  This Agreement, the other Transaction
Documents, the Confidentiality Agreement and the Schedules and Exhibits hereto
and thereto constitute the entire agreement between the Parties with respect to
the subject matter hereof and thereof and supersede all previous agreements,
negotiations, discussions, understandings, writings, commitments and
conversations between the Parties with respect to such subject matter.  No
agreements or understandings exist between the Parties other than those set
forth or referred to herein or therein.

 

Section 6.6            Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner adverse to any Party. Upon such
determination, the Parties shall negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to effect the original intent of
the Parties. In the event the Parties are not able to agree, such provision
shall be construed by limiting and reducing it so that such provision is valid,
legal, and fully enforceable while preserving to the greatest extent permissible
the original intent of the Parties; the remaining terms and conditions of this
Agreement shall not be affected by such alteration.

 

Section 6.7            Headings.  The heading references herein and the table of
contents hereof are for convenience purposes only, and shall not be deemed to
limit or affect any of the provisions hereof.

 

Section 6.8            No Third Party Beneficiaries.  Except as provided in
Section 4.4 of this Agreement, (a) the provisions of this Agreement are solely
for the benefit of the Parties and their respective successors and permitted
assigns and are not intended to confer upon any Person, except the Parties and
their respective successors and permitted assigns, any rights or remedies
hereunder and (b) there are no third party beneficiaries of this Agreement; and
this Agreement shall not provide any third party with any remedy, claim,
liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.

 

Section 6.9            Governing Law.  THE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

30

--------------------------------------------------------------------------------


 

Section 6.10          Expenses. Except as otherwise expressly provided in the
Transaction Documents, each Party shall bear its own costs and expenses in
connection with the preparation, negotiation and execution, amendment or
modification of this Agreement and the other Transaction Documents and the
consummation of the Transactions.

 

Section 6.11          Public Announcements. The EchoStar Parties and the DISH
Parties shall consult with each other prior to issuing any press releases or
otherwise making public announcements with respect to the Transactions and prior
to making any filings or submissions with or to any third party and/or any
Governmental Body (including any national securities exchange or interdealer
quotation service) with respect thereto, shall in each case give each other a
reasonable opportunity to review and comment upon such press release, public
announcement, filing or submission, and shall not issue any such press release
or make any such public announcement, filing or submission prior to such
consultation and review, except as may be required by Applicable Laws or by
obligations pursuant to any listing agreement with or rules of NASDAQ or by the
request of any Governmental Body.

 

Section 6.12          Dispute Resolution.

 

(a)           Agreement to Resolve Disputes. Except as otherwise specifically
provided in this Agreement or in another Transaction Document, the procedures
for discussion, negotiation and dispute resolution set forth in this
Section 6.12 shall apply to all disputes, controversies or claims (whether
sounding in contract, tort or otherwise) that may arise out of or relate to, or
arise under or in connection with this Agreement or the Transactions (including
all actions taken in furtherance of the Transactions on or prior to the date
hereof). Each Party agrees that the procedures set forth in this Section 6.12
shall be the sole and exclusive remedy in connection with any dispute,
controversy or claim relating to any of the foregoing matters and irrevocably
waives any right to commence any action or proceeding in or before any
Governmental Body, except as otherwise required by Applicable Law.

 

(b)           Dispute Resolution; Mediation.

 

(i)            Any Party may commence the dispute resolution process of this
Section  6.12(b) by giving the applicable Party written notice (a “Dispute
Notice”) of any controversy, claim or dispute of whatever nature arising out of
or relating to this Agreement or the breach, termination, enforceability or
validity thereof (a “Dispute”) which has not been resolved in the normal course
of business. The Parties shall attempt in good faith to resolve any Dispute by
negotiation between executives of each Party (“Senior Party Representatives”)
who have authority to settle the Dispute and who are at a higher level of
management than the persons who have direct responsibility for the
administration of this Agreement. Within *** after delivery of the Dispute
Notice, the receiving Party shall submit to the delivering Party a written
response (the “Response”). The Dispute Notice and the Response shall include
(A) a statement setting forth the position of the Party giving such notice and a
summary of arguments supporting such position and (B) the name and title of such
Party’s Senior Party Representative and any other persons who will accompany the
Senior Party Representative at the meeting at which the Parties will attempt

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

31

--------------------------------------------------------------------------------


 

to settle the Dispute.  Within *** after the delivery of the Dispute Notice, the
Senior Party Representatives of the applicable Parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the Dispute.  The Parties shall cooperate in
good faith with respect to any reasonable requests for exchanges of information
regarding the Dispute or a Response thereto.

 

(ii)           If the Dispute has not been resolved within *** after delivery of
the Dispute Notice, or if the Parties fail to meet within *** after delivery of
the Dispute Notice as hereinabove provided, the Parties shall make a good faith
attempt to settle the Dispute by mediation pursuant to the provisions of this
Section 6.12(b) before resorting to arbitration contemplated by
Section 6.12(c) or any other dispute resolution procedure that may be agreed by
the Parties.

 

(iii)          All negotiations, conferences and discussions pursuant to this
Section 6.12(b) shall be confidential and shall be treated as compromise and
settlement negotiations.  Nothing said or disclosed, nor any document produced,
in the course of such negotiations, conferences and discussions that is not
otherwise independently discoverable shall be offered or received as evidence or
used for impeachment or for any other purpose in any current or future
arbitration.

 

(iv)          Unless the Parties agree otherwise, the mediation shall be
conducted in accordance with the CPR Institute for Dispute Resolution Model
Procedure for Mediation of Business Disputes in effect on the date of this
Agreement by a mediator mutually selected by the Parties.

 

(v)           Within *** after the mediator has been selected as provided above,
the Parties and their respective attorneys shall meet with the mediator for one
mediation session, it being agreed that each Party representative attending such
mediation session shall be a Senior Party Representative with authority to
settle the Dispute.  If the Dispute cannot be settled at such mediation session
or at any mutually agreed continuation thereof, the DISH Parties or the EchoStar
Parties, as the case may be, may give the other and the mediator a written
notice declaring the mediation process at an end.

 

(vi)          Costs of the mediation shall be borne equally by the Parties
involved in the matter, except that each Party shall be responsible for its own
expenses.

 

(c)                                  Arbitration.

 

(i)            Subject to Section 6.12(c)(ii), if the Dispute has not been
resolved by the dispute resolution process described in Section 6.12(b), the
Parties agree that any such Dispute shall be settled by binding arbitration
before the American Arbitration Association (“AAA”) in Denver, Colorado pursuant
to the Commercial Rules of the AAA.  Any arbitrator(s) selected to resolve the
Dispute shall be bound exclusively by the laws of the State of New York without
regard to its choice of law rules.  Any decisions of award of the
arbitrator(s) will be final and binding upon the Parties and may be entered as a
judgment by

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

32

--------------------------------------------------------------------------------


 

the Parties. Any rights to appeal or review such award by any court or tribunal
are hereby waived to the extent permitted by Applicable Law.

 

(ii)           Any Dispute regarding the following is not required to be
negotiated or mediated prior to seeking relief from an arbitrator: (i) breach of
any obligation of confidentiality; and (ii) any other claim where interim relief
from the arbitrator is sought to prevent serious and irreparable injury to one
of the Parties.  However, the Parties to the Dispute shall make a good faith
effort to negotiate and mediate such Dispute, according to the above procedures,
while such arbitration is pending.

 

(iii)          Costs of the arbitration shall be borne equally by the Parties
involved in the matter, except that each Party shall be responsible for its own
expenses.

 

(d)           Continuity of Service and Performance.  Unless otherwise agreed in
writing, the Parties will continue to honor all other commitments under this
Agreement during the course of dispute resolution pursuant to the provisions of
this Section 6.12 with respect to all matters not subject to such Dispute.

 

Section 6.13          Conflicts. In the event of a conflict between this
Agreement and any other Transaction Document, this Agreement shall control
notwithstanding that it was executed as part of a larger transaction in
conjunction with the execution of the other Transaction Documents.  To the
extent that there is a conflict between the terms of this Agreement and any
other Transaction Document, the Parties shall work together to resolve such
conflict.

 

[Signature pages follow.]

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written:

 

 

ECHOSTAR CORPORATION

 

 

 

 

By:

/s/ Dean A. Manson

 

 

Name: Dean A. Manson

 

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

HUGHES SATELLITE SYSTEMS CORPORATION

 

 

 

 

By:

/s/ Dean A. Manson

 

 

Name: Dean A. Manson

 

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

ALPHA COMPANY LLC

 

 

 

By: EchoStar Corporation, its sole member

 

 

 

By:

/s/ Dean A. Manson

 

 

Name: Dean A. Manson

 

 

Title: Executive Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

[Signature Pages to Transaction Agreement]

 

--------------------------------------------------------------------------------


 

 

DISH NETWORK L.L.C.

 

 

 

 

 

By:

/s/ Robert E. Olson

 

 

Name: Robert E. Olson

 

 

Title: EVP and CFO

 

 

 

 

DISH OPERATING L.L.C.

 

 

 

 

 

 

 

By:

/s/ Robert E. Olson

 

 

Name: Robert E. Olson

 

 

Title: EVP and CFO

 

 

 

 

 

 

 

ECHOSTAR XI HOLDING L.L.C.

 

 

 

 

 

 

 

By:

/s/ Robert E. Olson

 

 

Name: Robert E. Olson

 

 

Title: EVP and CFO

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

[Signature Pages to Transaction Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

Transferred Satellites

 

Satellite

 

Orbital
Location

 

Launch Date

 

Estimated
Useful Life
(Years)

 

Owner

EchoStar I

 

77

 

December 1995

 

12

 

DOLLC

EchoStar VII

 

119

 

February 2002

 

15

 

DOLLC

EchoStar X

 

110

 

February 2006

 

15

 

DOLLC

EchoStar XI

 

110

 

July 2008

 

15

 

DISH Satellite Sub 1

EchoStar XIV

 

119

 

March 2010

 

15

 

DISH Satellite Sub 2

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

A-1

--------------------------------------------------------------------------------